DETAILED ACTION
Claims 1-12 are pending. 
Claims 1-12 are rejected.
Claims 9-12 are new.
This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 1, 5 and 9, the claims recite “wherein the downlink input power is a maximum downlink power when the synchronization signal is broadcasted”.  The claim teaches determining an average received power level of a synchronization signal received over a predetermined number of times.  It is unclear how a maximum downlink power is determined from a synchronization signal broadcasted a predetermined number of times. 
The dependent claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of their dependencies on the respective independent claims.



Response to Arguments
The applicant’s arguments are moot in view of the new grounds of rejection introduced in this office action.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al., US Pub. 2017/0012696 (hereinafter Jang) in view of Park et al., US Pub.2020/0037385 (hereinafter Park), further in view of Hwang et al. US Pub. 2015/0092691 (hereinafter Hwang) and further in view of Hunzinger, US Pub. 2012/0113834.

With respect to claim 1, Jang teaches  an apparatus (Figs. 2-4, Gain Control Unit 400) for setting a gain of a RF repeater (Figs. 1-2, interference cancellation relay device), the apparatus comprising:
a synchronization signal power calculator (Fig. 4, calculation unit 424) configured to determine a received power level of a synchronization signal as a synchronization signal power ([0053], “The measurement unit 420 may include a detection unit 422 detecting the reference signal from the output signal of the interference cancellation unit 300 and a calculation unit 424 calculating the intensity of the detected reference signal. For example, when the reference signal is the primary synchronization signal, the detection unit 422 may filter the primary synchronization signal which is present at a center frequency in the output signal of the interference cancellation unit 300 and the calculation unit 424 may be configured to calculate the intensity of the filtered primary synchronization signal”; See also [0052];
a downlink power calculator (Fig. 4,the  calculation unit 424) configured to calculate a synchronization signal input power (i.e. received power level of a synchronization signal) ([0052]-[0053], the synchronization signal input power is based on the power (intensity) of the synchronization signal (i.e. the primary synchronization signal), wherein the downlink input power is a maximum downlink power when the synchronization signal is broadcasted ([0052], “The measurement unit 420 may detect a reference signal from the output signal of the interference cancellation unit 300 that is the digitalized input signal, which is corresponded to the downlink signal equivalent to the original signal according as the interference signal is cancelled therefrom, and measure the intensity of the reference signal……….when a mobile communication service provided by the interference cancellation relay device 10 is long term evolution (LTE), the reference signal may be a primary synchronization signal (PSS) or a secondary synchronization signal (SSS)….”, PSS and SSS are broadcasted synchronization signals and the maximum downlink power of the PSS/SSS is the output of the interference cancellation unit as detected by the detection unit 422 and measured by the calculation unit 424  --i.e. the power of the PSS/SSS after interference has been cancelled by the interference cancellation unit 300); and
a downlink gain setting unit (Fig. 4, control unit 444/comparison unit 442) configured to calculate a downlink gain by subtracting the synchronization signal input power (i.e. the primary reference signal power (PSS) from a predetermined reference intensity to set the downlink gain ([0055], “The control unit 440 may include a comparison unit 442 comparing the intensity of the reference signal with the predetermined reference intensity and a control unit 444 controlling the gain of the output signal of the interference cancellation unit 300 according to a result of the comparison. For example, according to the comparison result by the comparison unit 442, when the intensity of the reference signal is larger than the reference intensity, the control unit 444 may decrease the gain of the output signal of the interference cancellation unit 300, when the intensity of the reference signal is smaller than the reference intensity, the control unit 444 may increase the gain of the output signal of the interference cancellation unit 300, and when intensity of the reference signal is the same as the reference intensity, the control unit 444 may be configured to maintain the gain of the output signal of the interference cancellation unit 300:; [0054], “The predetermined reference intensity may correspond to a level of the gain to allow the pre-distortion unit 500 to stably operate. The reference intensity may be provided from a processor (not illustrated) of the interference cancellation relay device 10 and updated adaptively to a change of the communication service, and the like”, the reference intensity (power) is the downlink output power).
Jang teaches a synchronization signal power calculator configured to determine a received power level of a synchronization signal as a synchronization signal power, but is silent on “the synchronization signal power is an average received power level of a synchronization signal received over a predetermined number of times”.
However, Park teaches the synchronization signal power is an average received power level of a synchronization signal received over a predetermined number of times ([0189], “calculating an average received power value of synchronization signals on a symbol-by-symbol basis and using a maximum value as a DL measurement value, when a synchronization signal to which beam sweeping is applied is transmitted in 4 symbols”; [0193], “The synchronization signal may include two types of signals, i.e., a primary synchronous signal (PSS) and a secondary synchronous signal (SSS). The eNB may repeatedly transmit synchronization signals (e.g., PSSs and SSSs) for a specific cell with respect to a plurality of time units (within a time interval) in periodically repeated time intervals and the UE may perform DL measurement……..”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jang system to include the feature “the synchronization signal power is an average received power level of a synchronization signal received over a predetermined number of times”, as disclosed by Park because an eNB may perform control such that different TPRs (or a TRP groups) may transmit the synchronization signal for Radio Resource Management (RRM) per time unit in a plurality of time units (for synchronization signal transmission) according to the unified design in order to avoid a link quality distortion problem in the single-frequency network (SFN) transmission scheme (See Park: para [0199]).
Jang in view of Park teaches a synchronization signal power calculator/ downlink power calculator configured to calculate the power (intensity) of a synchronization signal (i.e. a primary synchronization signal), but is silent on “calculating a downlink input power where the downlink input power is calculated according to a power ratio of synchronization signal to data channel signal based on the synchronization signal power”.
However, Hwang teaches calculating a downlink input power where the downlink input power is calculated according to a power ratio of synchronization signal to data channel signal based on the synchronization signal power ([0142]; [0143], “In order to obtain a PDSCH EPRE from a subframe not including a TRS, at least one of the followings may be taken into consideration”; [0147], “(B4) The power of a synchronization signal received in the most recent subframe may be used as a basis, and a ratio of a PDSCH EPRE and an RS EPRE may be previously designated or given by a BS”; [0149], “(B6) A signal that is included in a synchronization signal, a CSI-RS, and a TRS and that is received in the most recent subframe may be used as a basis. If the signal is the TRS, the method B3 may be applied. If the signal is the synchronization signal, the method B4 may be applied. If the signal is the CSI-RS, the method B5 may be applied”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Jang-Park system to include the feature “calculating a downlink input power where the downlink input power is calculated according to a power ratio of synchronization signal to data channel signal based on the synchronization signal power”, as disclosed by Hwang because it provides a method whereby downlink power can be allocated based on the transmission bandwidth of a reference signal. Furthermore, reliability in demodulating downlink data can be improved (See Hwang: para [0014]).
Jang in combination with Park and Hwang teaches a downlink gain setting unit configured to calculate a downlink gain by subtracting the synchronization signal downlink input power from a predetermined reference intensity, but is silent on “the predetermined reference intensity is determined by hardware specifications for the RE repeater”.
However, Hunzinger teaches the predetermined reference intensity is determined by hardware specifications for the RE repeater ([0051], “repeater performance may be bounded by or dependent on one or more parameters, such as, for example, a maximum amplification (gain) Amax and a maximum output power pmaxrptr. Further, the repeater may be operable to use dynamic gain control and may adjust signal amplification to maximize gain given the above parametric constraints. As such, the determination of gain A(n) at a time index n, may be computed as the ratio of maximum output power to current input power, bounded by maximum gain as shown in equation (1)”, parametric constraints maximum amplification and maximum output power are included in the hardware specifications (technical descriptions of the repeater's components and capabilities); [0082], maximum power constraints; [0157], design constraints for repeater; Fig. 1A & [0028], overall design constraints).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Jang-Park-Hwang system to include the feature “the predetermined reference intensity is determined by hardware specifications for the RE repeater”, as disclosed by Hunzinger because it provides a method for facilitating efficient repeater use in a wireless communications system (See Hunzinger: para [0003]).


With respect to claim 5, Jang teaches setting the gain of an RF repeater (Figs. 1-2, interference cancellation relay device), the method comprising:
determining, by a synchronization signal power calculator (Fig. 4, calculation unit 424) a received power level of a synchronization signal as a synchronization signal power ([0053], “The measurement unit 420 may include a detection unit 422 detecting the reference signal from the output signal of the interference cancellation unit 300 and a calculation unit 424 calculating the intensity of the detected reference signal. For example, when the reference signal is the primary synchronization signal, the detection unit 422 may filter the primary synchronization signal which is present at a center frequency in the output signal of the interference cancellation unit 300 and the calculation unit 424 may be configured to calculate the intensity of the filtered primary synchronization signal”; See also [0052];
calculating, by a downlink power calculator (Fig. 4,the  calculation unit 424) a synchronization signal input power (i.e. received power level of a synchronization signal) ([0052]-[0053], the synchronization signal input power is based on the power (intensity) of the synchronization signal (i.e. the primary synchronization signal), wherein the downlink input power is a maximum downlink power when the synchronization signal is broadcasted ([0052], “The measurement unit 420 may detect a reference signal from the output signal of the interference cancellation unit 300 that is the digitalized input signal, which is corresponded to the downlink signal equivalent to the original signal according as the interference signal is cancelled therefrom, and measure the intensity of the reference signal……….when a mobile communication service provided by the interference cancellation relay device 10 is long term evolution (LTE), the reference signal may be a primary synchronization signal (PSS) or a secondary synchronization signal (SSS)….”, PSS and SSS are broadcasted synchronization signals and the maximum downlink power of the PSS/SSS is the output of the interference cancellation unit as detected by the detection unit 422 and measured by the calculation unit 424  --i.e. the power of the PSS/SSS after interference has been cancelled by the interference cancellation unit 300); and
calculating, by a downlink gain setting unit (Fig. 4, control unit 444/comparison unit 442) a downlink gain by subtracting the synchronization signal input power (i.e. the primary reference signal power (PSS) from a predetermined reference intensity to set the downlink gain ([0055], “The control unit 440 may include a comparison unit 442 comparing the intensity of the reference signal with the predetermined reference intensity and a control unit 444 controlling the gain of the output signal of the interference cancellation unit 300 according to a result of the comparison. For example, according to the comparison result by the comparison unit 442, when the intensity of the reference signal is larger than the reference intensity, the control unit 444 may decrease the gain of the output signal of the interference cancellation unit 300, when the intensity of the reference signal is smaller than the reference intensity, the control unit 444 may increase the gain of the output signal of the interference cancellation unit 300, and when intensity of the reference signal is the same as the reference intensity, the control unit 444 may be configured to maintain the gain of the output signal of the interference cancellation unit 300:; [0054], “The predetermined reference intensity may correspond to a level of the gain to allow the pre-distortion unit 500 to stably operate. The reference intensity may be provided from a processor (not illustrated) of the interference cancellation relay device 10 and updated adaptively to a change of the communication service, and the like”, the reference intensity (power) is the downlink output power).
Jang teaches a synchronization signal power calculator configured to determine a received power level of a synchronization signal as a synchronization signal power, but is silent on “the synchronization signal power is an average received power level of a synchronization signal received over a predetermined number of times”.
However, Park teaches the synchronization signal power is an average received power level of a synchronization signal received over a predetermined number of times ([0189], “calculating an average received power value of synchronization signals on a symbol-by-symbol basis and using a maximum value as a DL measurement value, when a synchronization signal to which beam sweeping is applied is transmitted in 4 symbols”; [0193], “The synchronization signal may include two types of signals, i.e., a primary synchronous signal (PSS) and a secondary synchronous signal (SSS). The eNB may repeatedly transmit synchronization signals (e.g., PSSs and SSSs) for a specific cell with respect to a plurality of time units (within a time interval) in periodically repeated time intervals and the UE may perform DL measurement……..”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jang system to include the feature “the synchronization signal power is an average received power level of a synchronization signal received over a predetermined number of times”, as disclosed by Park because an eNB may perform control such that different TPRs (or a TRP groups) may transmit the synchronization signal for Radio Resource Management (RRM) per time unit in a plurality of time units (for synchronization signal transmission) according to the unified design in order to avoid a link quality distortion problem in the single-frequency network (SFN) transmission scheme (See Park: para [0199]).
Jang in view of Park teaches a synchronization signal power calculator/ downlink power calculator configured to calculate the power (intensity) of a synchronization signal (i.e. a primary synchronization signal), but is silent on “calculating a downlink input power where the downlink input power is calculated according to a power ratio of synchronization signal to data channel signal based on the synchronization signal power”.
However, Hwang teaches calculating a downlink input power where the downlink input power is calculated according to a power ratio of synchronization signal to data channel signal based on the synchronization signal power ([0142]; [0143], “In order to obtain a PDSCH EPRE from a subframe not including a TRS, at least one of the followings may be taken into consideration”; [0147], “(B4) The power of a synchronization signal received in the most recent subframe may be used as a basis, and a ratio of a PDSCH EPRE and an RS EPRE may be previously designated or given by a BS”; [0149], “(B6) A signal that is included in a synchronization signal, a CSI-RS, and a TRS and that is received in the most recent subframe may be used as a basis. If the signal is the TRS, the method B3 may be applied. If the signal is the synchronization signal, the method B4 may be applied. If the signal is the CSI-RS, the method B5 may be applied”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Jang-Park system to include the feature “calculating a downlink input power where the downlink input power is calculated according to a power ratio of synchronization signal to data channel signal based on the synchronization signal power”, as disclosed by Hwang because it provides a method whereby downlink power can be allocated based on the transmission bandwidth of a reference signal. Furthermore, reliability in demodulating downlink data can be improved (See Hwang: para [0014]).
Jang in combination with Park and Hwang teaches a downlink gain setting unit configured to calculate a downlink gain by subtracting the synchronization signal downlink input power from a predetermined reference intensity, but is silent on “the predetermined reference intensity is determined by hardware specifications for the RE repeater”.
However, Hunzinger teaches the predetermined reference intensity is determined by hardware specifications for the RE repeater ([0051], “repeater performance may be bounded by or dependent on one or more parameters, such as, for example, a maximum amplification (gain) Amax and a maximum output power pmaxrptr. Further, the repeater may be operable to use dynamic gain control and may adjust signal amplification to maximize gain given the above parametric constraints. As such, the determination of gain A(n) at a time index n, may be computed as the ratio of maximum output power to current input power, bounded by maximum gain as shown in equation (1)”, parametric constraints maximum amplification and maximum output power are included in the hardware specifications (technical descriptions of the repeater's components and capabilities); [0082], maximum power constraints; [0157], design constraints for repeater; Fig. 1A & [0028], overall design constraints).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Jang-Park-Hwang system to include the feature “the predetermined reference intensity is determined by hardware specifications for the RE repeater”, as disclosed by Hunzinger because it provides a method for facilitating efficient repeater use in a wireless communications system (See Hunzinger: para [0003]).


With respect to claim 9, Jang teaches a non-transitory storage medium ([0027], relay device must have memory/storage medium for storing instructions) for storing instructions that are executed by at least one processor (Figs. 3-4, gain control unit 400) to set a gain of an RF repeater (Figs. 1-2, interference cancellation relay device), wherein the instructions cause the at least one processor to:
determine, a received power level of a synchronization signal as a synchronization signal power ([0053], “The measurement unit 420 may include a detection unit 422 detecting the reference signal from the output signal of the interference cancellation unit 300 and a calculation unit 424 calculating the intensity of the detected reference signal. For example, when the reference signal is the primary synchronization signal, the detection unit 422 may filter the primary synchronization signal which is present at a center frequency in the output signal of the interference cancellation unit 300 and the calculation unit 424 may be configured to calculate the intensity of the filtered primary synchronization signal”; See also [0052];
calculate a synchronization signal input power (i.e. received power level of a synchronization signal) ([0052]-[0053], the synchronization signal input power is based on the power (intensity) of the synchronization signal (i.e. the primary synchronization signal), wherein the downlink input power is a maximum downlink power when the synchronization signal is broadcasted ([0052], “The measurement unit 420 may detect a reference signal from the output signal of the interference cancellation unit 300 that is the digitalized input signal, which is corresponded to the downlink signal equivalent to the original signal according as the interference signal is cancelled therefrom, and measure the intensity of the reference signal……….when a mobile communication service provided by the interference cancellation relay device 10 is long term evolution (LTE), the reference signal may be a primary synchronization signal (PSS) or a secondary synchronization signal (SSS)….”, PSS and SSS are broadcasted synchronization signals and the maximum downlink power of the PSS/SSS is the output of the interference cancellation unit as detected by the detection unit 422 and measured by the calculation unit 424  --i.e. the power of the PSS/SSS after interference has been cancelled by the interference cancellation unit 300); and
calculate a downlink gain by subtracting the synchronization signal input power (i.e. the primary reference signal power (PSS) from a predetermined reference intensity to set the downlink gain ([0055], “The control unit 440 may include a comparison unit 442 comparing the intensity of the reference signal with the predetermined reference intensity and a control unit 444 controlling the gain of the output signal of the interference cancellation unit 300 according to a result of the comparison. For example, according to the comparison result by the comparison unit 442, when the intensity of the reference signal is larger than the reference intensity, the control unit 444 may decrease the gain of the output signal of the interference cancellation unit 300, when the intensity of the reference signal is smaller than the reference intensity, the control unit 444 may increase the gain of the output signal of the interference cancellation unit 300, and when intensity of the reference signal is the same as the reference intensity, the control unit 444 may be configured to maintain the gain of the output signal of the interference cancellation unit 300:; [0054], “The predetermined reference intensity may correspond to a level of the gain to allow the pre-distortion unit 500 to stably operate. The reference intensity may be provided from a processor (not illustrated) of the interference cancellation relay device 10 and updated adaptively to a change of the communication service, and the like”, the reference intensity (power) is the downlink output power).
Jang teaches a synchronization signal power calculator configured to determine a received power level of a synchronization signal as a synchronization signal power, but is silent on “the synchronization signal power is an average received power level of a synchronization signal received over a predetermined number of times”.
However, Park teaches the synchronization signal power is an average received power level of a synchronization signal received over a predetermined number of times ([0189], “calculating an average received power value of synchronization signals on a symbol-by-symbol basis and using a maximum value as a DL measurement value, when a synchronization signal to which beam sweeping is applied is transmitted in 4 symbols”; [0193], “The synchronization signal may include two types of signals, i.e., a primary synchronous signal (PSS) and a secondary synchronous signal (SSS). The eNB may repeatedly transmit synchronization signals (e.g., PSSs and SSSs) for a specific cell with respect to a plurality of time units (within a time interval) in periodically repeated time intervals and the UE may perform DL measurement……..”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jang system to include the feature “the synchronization signal power is an average received power level of a synchronization signal received over a predetermined number of times”, as disclosed by Park because an eNB may perform control such that different TPRs (or a TRP groups) may transmit the synchronization signal for Radio Resource Management (RRM) per time unit in a plurality of time units (for synchronization signal transmission) according to the unified design in order to avoid a link quality distortion problem in the single-frequency network (SFN) transmission scheme (See Park: para [0199]).
Jang in view of Park teaches a synchronization signal power calculator/ downlink power calculator configured to calculate the power (intensity) of a synchronization signal (i.e. a primary synchronization signal), but is silent on “calculating a downlink input power where the downlink input power is calculated according to a power ratio of synchronization signal to data channel signal based on the synchronization signal power”.
However, Hwang teaches calculating a downlink input power where the downlink input power is calculated according to a power ratio of synchronization signal to data channel signal based on the synchronization signal power ([0142]; [0143], “In order to obtain a PDSCH EPRE from a subframe not including a TRS, at least one of the followings may be taken into consideration”; [0147], “(B4) The power of a synchronization signal received in the most recent subframe may be used as a basis, and a ratio of a PDSCH EPRE and an RS EPRE may be previously designated or given by a BS”; [0149], “(B6) A signal that is included in a synchronization signal, a CSI-RS, and a TRS and that is received in the most recent subframe may be used as a basis. If the signal is the TRS, the method B3 may be applied. If the signal is the synchronization signal, the method B4 may be applied. If the signal is the CSI-RS, the method B5 may be applied”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Jang-Park system to include the feature “calculating a downlink input power where the downlink input power is calculated according to a power ratio of synchronization signal to data channel signal based on the synchronization signal power”, as disclosed by Hwang because it provides a method whereby downlink power can be allocated based on the transmission bandwidth of a reference signal. Furthermore, reliability in demodulating downlink data can be improved (See Hwang: para [0014]).
Jang in combination with Park and Hwang teaches a downlink gain setting unit configured to calculate a downlink gain by subtracting the synchronization signal downlink input power from a predetermined reference intensity, but is silent on “the predetermined reference intensity is determined by hardware specifications for the RE repeater”.
However, Hunzinger teaches the predetermined reference intensity is determined by hardware specifications for the RE repeater ([0051], “repeater performance may be bounded by or dependent on one or more parameters, such as, for example, a maximum amplification (gain) Amax and a maximum output power pmaxrptr. Further, the repeater may be operable to use dynamic gain control and may adjust signal amplification to maximize gain given the above parametric constraints. As such, the determination of gain A(n) at a time index n, may be computed as the ratio of maximum output power to current input power, bounded by maximum gain as shown in equation (1)”, parametric constraints maximum amplification and maximum output power are included in the hardware specifications (technical descriptions of the repeater's components and capabilities); [0082], maximum power constraints; [0157], design constraints for repeater; Fig. 1A & [0028], overall design constraints).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Jang-Park-Hwang system to include the feature “the predetermined reference intensity is determined by hardware specifications for the RE repeater”, as disclosed by Hunzinger because it provides a method for facilitating efficient repeater use in a wireless communications system (See Hunzinger: para [0003]).


With respect to claims 3, 7 and 11, Jang in combination with Park is silent on “wherein the downlink power calculator calculates a data channel signal power based on the synchronization signal power and the power ratio of synchronization signal to data channel signal, and calculates the downlink input power according to an equation: P_DL_Input = P_SSB + P_PDSCH, wherein 'P_DL_Input' denotes the downlink input power, 'P_SSB' denotes the synchronization signal power, and 'P_PDSCH' denotes the data channel signal power”. 
However, Hwang teaches wherein the downlink power calculator calculates a data channel signal power based on the synchronization signal power and the power ratio of synchronization signal to data channel signal, and calculates the downlink input power according to an equation: P_DL_Input = P_SSB + P_PDSCH, wherein 'P_DL_Input' denotes the downlink input power, 'P_SSB' denotes the synchronization signal power, and 'P_PDSCH' denotes the data channel signal power (([0142]; [0143], “In order to obtain a PDSCH EPRE from a subframe not including a TRS, at least one of the followings may be taken into consideration”; [0147], “(B4) The power of a synchronization signal received in the most recent subframe may be used as a basis, and a ratio of a PDSCH EPRE and an RS EPRE may be previously designated or given by a BS”; [0149], “(B6) A signal that is included in a synchronization signal, a CSI-RS, and a TRS and that is received in the most recent subframe may be used as a basis. If the signal is the TRS, the method B3 may be applied. If the signal is the synchronization signal, the method B4 may be applied. If the signal is the CSI-RS, the method B5 may be applied”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Jang-Park system to include the feature “wherein the downlink power calculator calculates a data channel signal power based on the synchronization signal power and the power ratio of synchronization signal to data channel signal, and calculates the downlink input power according to an equation: P_DL_Input = P_SSB + P_PDSCH, wherein 'P_DL_Input' denotes the downlink input power, 'P_SSB' denotes the synchronization signal power, and 'P_PDSCH' denotes the data channel signal power”, as disclosed by Hwang because it provides a method whereby downlink power can be allocated based on the transmission bandwidth of a reference signal. Furthermore, reliability in demodulating downlink data can be improved (See Hwang: para [0014]).
With respect to claims 4, 8 and 12, Jang  is silent on “wherein the synchronization signal is a synchronization signal block (SSB)”. 
However, Park teaches wherein the synchronization signal is a synchronization signal block (SSB) ([0173]-[0179]; [0180], “the “symbol” of the above-described first DL measurement method may be replaced with “time unit corresponding to a beam sweeping unit” or “time unit in which beams can be distinguished from the perspective of reception. For example, in an NR system, a synchronization block, which is a resource unit including a synchronization signal, a PBCH, and/or an MRS, is defined. When the eNB transmits a signal by applying the beam sweeping operation to the synchronization block, the above-described “symbol” may be replaced with “synchronization block””).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Jang system to include the feature “wherein the synchronization signal is a synchronization signal block (SSB)”, as disclosed by Park because an eNB may perform control such that different TPRs (or a TRP groups) may transmit the synchronization signal for Radio Resource Management (RRM) per time unit in a plurality of time units (for synchronization signal transmission) according to the unified design in order to avoid a link quality distortion problem in the single-frequency network (SFN) transmission scheme (See Park: para [0199]).






 Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Park, further in view of Hwang, further in view of Hunzinger and further in view of Cook et al., US Pub. 2019/0207669 (hereinafter Cook).

With respect to claims 2, 6 and 10, Jang in combination with Park, Hwang and Hunzinger is silent on “further comprising: an uplink gain setting unit configured to set a uplink gain of the RF repeater to be equal to the downlink gain”. 
However, Cook teaches further comprising: an uplink gain setting unit configured to set a uplink gain of the RF repeater to be equal to the downlink gain ([0046], “A 0 dB uplink-downlink gain differential can indicate that the uplink and downlink gains for the uplink and downlink signal paths are the same (i.e., the difference is 0 dB in gain between the uplink and the downlink signal paths)”; [0050]-[0051]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Jang-Park-Hwang-Hunzinger system to include the feature “further comprising: an uplink gain setting unit configured to set a uplink gain of the RF repeater to be equal to the downlink gain”, as disclosed by Cook because the ability to adjust the uplink-downlink gain differential to balance the uplink and downlink gains can be advantageous when the signal booster is processing certain types of signals, such as VoLTE signals (See Cook: para [0046])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295. The examiner can normally be reached 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMARNAUTH G PERSAUD/Examiner, Art Unit 2477                                                                                                                                                                                                        9/21/2022
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477